In my opinion, the only way of measuring the vision of the makers of the Constitution is by what they said. Their language is:
    "Sec. 164. No county, city, town, taxing district or other municipality shall be authorized or permitted to grant any franchise or privilege, or make any contract in reference thereto, for a term exceeding twenty years. Before granting such franchise or privilege for a term of years, such municipality shall first, after due advertisement, receive bids therefor publicly, and award the same to the highest and best bidder; but it shall have the right to reject any or all bids. This section shall not apply to a trunk railway."
The only limitations on the power of the municipality prescribed by the foregoing section are: (1) No franchise nor privilege shall be granted for a term exceeding twenty years. (2) No franchise nor privilege shall be granted for a term ofyears, except after due advertisement and a public sale to the highest bidder. There is nothing in this language from which it can be even remotely inferred that the framers of the Constitution intended that a franchise or privilege for less than a term of years should be sold to the highest and best bidder. It was not their purpose to fix an ironclad rule providing *Page 743 
that every privilege, regardless of the time it should run, should be sold to the highest and best bidder. They intended to leave it to the municipality to say whether it would grant a temporary privilege for less than a term of years, or would sell a more valuable privilege for a term of years. It is wholly immaterial that the person to whom a privilege or license is granted for one year intends to renew his license. He invests his money and incurs the risk of a repeal of the license ordinance, or of the decision of the municipality to sell a franchise or privilege for a term of years. To extend the meaning of the Constitution, and say that every privilege must be sold, and there is no escape from this conclusion under the rule announced in the majority opinion, is simply to tie the hands of the municipality, and commit it to an irrevocable policy that time may demonstrate to be wholly impracticable, or inimical to the safety or general welfare of the people. A pressure of work prevents a more extended expression of my views, but for the reasons indicated I am unable to concur in the majority opinion.